Title: From George Washington to John Cosens Ogden, 12 November 1780
From: Washington, George
To: Ogden, John Cosens


                        
                            Sir
                            Head Quarters Passaic Falls 12th Novr 1780
                        
                        I have recd your favr of yesterday. If you can get certain intelligence of the time the enemy mean to
                            come out, and can give me sufficient previous notice, I will send down a detachment from the Army to prevent the execution
                            of their plan. You must, if possible, ascertain the force that they mean to bring over.
                        The person who delivered your letter said he had no Newspapers given to him, as mentioned in yours. I am
                            Sir Yr most ot Servt
                        
                    